Case 7:19-cv-00067-WLS Documents Filed 09/18/19 Page 1 of 1
Case 7:19-cv-00067-WLS Document 7-1 Filed 09/13/19 Page 1 of 1

Filed at ‘SO AM
a/1g a7 Lq

DEPUTY CLERK, U.S. DISTRIST COURT

IN THE UNITED STATES DISTRICT COURT MUPLE DISTRICT OF GEORGIA
FOR THE MIDDLE DISTRICT OF GEORGIA

ALBANY DIVISION
PAMELA GOLDING, )
)
Plaintiff, )
)
Vv. ) CIVIL ACTION FILE NO.
)
WAL-MART STORES, INC., ) 7:19-cv-00067-WLS
WAL-MART STORES EAST, LP _ )
(DELAWARE) d/b/a WAL-MART _ )
)
Defendants. )

ORDER

gh eving come before the Court on Plaintiff's Motion to Dismiss Less than

W th consent oF De Cendant
All Parties, and having reviewed same;
A

IT IS HEREBY ORDERED that Plaintiffs Motion to Dismiss Less than
All Parties is GRANTED. Defendant Wal-Mart Stores, Inc. is DISMISSED
WITHOUT PREJUDICE from this action, and the caption of this Complaint and
all pleadings in this matter will be hereinafter styled as: Pamela Golding v. Wal-
Mart Stores East, LP (Delaware) d/b/a Wal-Mart.

This_/7Hwday of September, 2019.

UWL cw Yor

W.Louis Sands
United States District Judge
